Citation Nr: 0622487	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a status post left 
shoulder dislocation with traumatic arthritis, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 until 
January 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2006, the undersigned 
Veterans Law Judge conducted a hearing regarding the issue on 
appeal.  

In the veteran's VA Form 9, he appears to raise the question 
of entitlement to a total compensation rating based on 
individual unemployability.  This matter is not before the 
Board at this time and is referred back to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service connected left shoulder disability is 
currently manifested by arthritis with significant pain, 
weakness, flare-ups of increased symptoms and limited motion 
equivalent to an inability to raise the arm more than 25 
degrees from his side. 


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for status post left shoulder dislocation with traumatic 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5200, 5201, 5202 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

A.  Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service 
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995); see generally VAOPGCPREC 36-97.  The rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40.  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the VA Schedule for Rating Disabilities (Rating 
Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59. 


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The Secretary shall consider all information, including lay 
and medical evidence, of record with respect to benefits 
under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3. 

B.  Analysis

The veteran contends that his left shoulder disability is 
more severe than contemplated by the 20 percent disability 
rating assigned.  Specifically, the veteran complained of 
decreased range of motion and increased pain.  On a scale of 
one to ten, the veteran noted that his pain is a seven to 
eight, but on flare-ups, he noted his pain as a ten.  During 
the February 2006 hearing, the veteran stated that he could 
only raise his shoulder a few degrees away from his side.  He 
complained of weakness in his grip and noted that he manages 
his pain with medication and Ben Gay.  He also stated that 
once every three months, he receives a cortisone shot. 

Diagnostic Codes 5003, 5010, and 5200-5202 apply to the 
veteran's disability.  Under Diagnostic Codes 5003 and 5010, 
traumatic arthritis is rated based on limitation of motion of 
the joint affected.  38 C.F.R. § 4.71a, DC 5003, 5010.

Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the minor arm midway between the side 
and the shoulder also warrants a 20 percent evaluation.  
Limitation of motion to 25 degrees from the side warrants a 
rating of 30 percent.  38 C.F.R.  § 4.71a, DC 5201.

Finally, Diagnostic Code 5202 provides that a 20 percent 
evaluation is warranted for recurrent dislocations at the 
scapulohumeral joint, with frequent episodes and guarding of 
the arm movements of the minor arm; recurrent dislocations at 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level; or malunion 
of the humerus with marked or moderate deformity of the minor 
arm.  A 40 percent evaluation is warranted for a fibrous 
union of the humerus.  

When the veteran filed his increased rating claim, he 
attached a note from his private physician.  The physician 
noted the veteran's history of left shoulder problems 
including surgery and scar tissue.  The physician commented 
on the veteran's inability to raise his arms over his head 
and that he is restricted to work with his arms at waist 
level or below without severe pain.

The veteran underwent two VA examinations.  The first exam, 
dated July 2000, revealed the following: flexion of 80 
degrees, abduction of 55 degrees, internal rotation of 60 
degrees, and external rotation to 90 degrees.  The examiner 
noted that all range of motion testing was difficult 
secondary to pain and guarding and that the veteran resisted 
passive flexion and abduction secondary to pain.  The veteran 
had marked tenderness to the palpation of the AC joint.  The 
examiner added that the entire shoulder was tender to 
palpation, and he was unable to perform any meaningful muscle 
testing secondary to pain, guarding, and giving away.  The 
examiner stated that the veteran demonstrated pain and 
limitation to motion and that such pain would further limit 
functional ability during a flare-up or with attempts at use.  

In September 2005, the veteran underwent a second VA 
examination.  The veteran complained of pain located around 
the entire shoulder joint, both anteriorly and posteriorly.  
He stated that he experienced flare-ups almost with any type 
of movement.  He denied recurrent subluxations or 
dislocations and had no popping or grinding.  He did have 
weakness and stiffness in his shoulder.  He reported that he 
could not do any overhead work with his left shoulder and has 
trouble reaching behind him.  He also noted that he is quite 
limited with almost any activity on the left side.  The 
examiner noted that the veteran is right-hand dominant.

The examination revealed atrophy of the shoulder girdle 
muscles, especially on the superior and posterior aspects.  
The examiner noted that "[t]here was much guarding 
throughout the physical exam."  The veteran was tender to 
palpation over the AC joint on the left and glenohumeral 
joint.  The range of motion findings were as follows: 
abduction of 75 degrees with significant pain; forward 
flexion of 90 degrees with significant pain, both actively 
and passively mostly limited due to severe pain; external 
rotation of about 30 degrees with significant pain, in fact 
more pain than any other range of motion tested; and internal 
rotation of 40 to 45 degrees.  The veteran could approximate 
the thumb to the left SI joint with significant pain.  The 
veteran had an increase in pain and fatigue in all ranges of 
motion except forward flexion, which was decreased by about 5 
degrees.  External rotation remained the same at about 30 
degrees.  The veteran seemed to have a strongly positive 
Hawkins' sign, but it was difficult to perform because of 
limited ability to abduct to 90 degrees and also against much 
guarding.  Muscle strength testing was as follows: abduction 
was 2/5 on the left and 5/5 on the right, lateral rotation of 
the forearm against resistance was 2/5 on the left and 5/5 on 
the right, and medial rotation of the forearm against 
resistance was 3/5 on the left and 5/5 on the right.

An x-ray revealed the following: calcific irregularity about 
the inferior aspect of the distal left clavicle and adjacent 
coracoid, few small calcifications about the left 
acromioclavicular joint, bone spur along the undersurface of 
the acromion, and a maintained left glenohumeral 
articulation.  The physician reiterated the diagnosis as 
residuals of status post left shoulder repair from 
dislocation with severe impingement syndrome and 
traumatic/degenerative arthritis.

No medical evidence of record establishing the presence of 
either ankylosis or fibrous union, nonunion, or loss of the 
humeral head exists.  Therefore, an increased rating under 
Diagnostic Codes 5200 or 5202 is not warranted.  However, it 
is readily apparent that when viewed from the perspective of 
functional loss, the veteran's disability is more severe than 
that contemplated by the current rating.  Examiners have 
classified his condition as severe and the loss of motion is 
accompanied by flare-ups of increased symptoms, severe pain, 
and significant weakness as objectively demonstrated by 
muscular atrophy and strength of only 2/5 on examinations.  
He tends to keep his arm close to his side to avoid pain.  
Functionally, it appears that the disability is more 
consistent with an inability to move the arm more than 25 
degrees from the side.  Accordingly, a rating of 30 percent 
is warranted under Code 5201.  The 30 percent rating is the 
highest rating provided under Code 5201 and there is no other 
rating criteria that would provide for a higher rating.  
Diagnostic Code 5200 does provide that a 40 percent rating 
for unfavorable ankylosis with abduction being limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, DC 5200.  Clearly, 
however, the veteran does have shoulder motion and it is not 
ankylosed/fixed in one position and is certainly not 
equivalent in severity to unfavorable ankylosis, which would 
be necessary for a higher rating.   With consideration being 
given to the doctrine of reasonable doubt and the holding in 
the DeLuca case, it is determined that the 30 percent rating 
now assigned adequately reflects the extent of disability 
present.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In  accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran's appeal originates from an August 2000 rating 
decision.  The Board acknowledges that the section 5103 
notice was not sent to the veteran until July 2005.  The 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (July 2005).  Additionally, the Supplemental 
Statement of the Case (SSOC), issued by the RO in October 
2005, contained the text of 38 C.F.R. § 3.159.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed August 2000 rating decision clearly 
indicates that the veteran had been assigned a specific 
disability evaluation for his service connected disorder and 
prior rating decisions indicate that effective dates for the 
evaluation had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records and VA treatment 
records have been associated with the claim's file.  
Moreover, the veteran was afforded multiple VA examinations 
in connection with his claim.  The Board notes that in the 
July 2000 VA exam the veteran indicated that he was receiving 
Social Security disability due to his mental health problems.  
These records are not relevant to the disability on appeal, 
and there is no indication of any additional, relevant 
evidence that has not been made part of the record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran. 


ORDER

Entitlement to an increased rating  of 30 percent for status 
post left shoulder dislocation with traumatic arthritis, is 
granted, subject to regulations governing awards of monetary 
benefits.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


